                                Case 5:19-cr-00419-FB Document 7 Filed 06/05/19 Page 1 of 2


AO    442 (Rev.   11/1   1)rt Warrant

                                            UNITED STATES DISTRICT COURT

                                                              Western District of Texas

                         United States of America
                                     V.




                         Maria Consuelo Camacho                                         Case No.    SA19CR419FB




                                Defendant


                                                                                    1   rwi
To:        Any authorized law enforcement officer

           YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)            Maria Consuelo Camacho
who is accused of an offense or violation based on the following document filed with the court:

i' Indictment                     Superseding Indictment         11   Information          1   Superseding Information          EJ     Complaint
J     Probation Violation Petition             1J   Supervised Release Violation Petition            1J Violation   Notice         J   Order of the Court

This offense is briefly described as follows:
    18:USC 1709: THEFT OF MAIL MATTER BY A POSTAL SERVICE OFFICER OR EMPLOYEE.
    18:USC 1703: DELAY OR DESTRUCTION OF MAIL.




Date:             06/05/2019                                                                                                             Amy Jackson
                                                                                                      ssuing officer's signature

City and state:             San Antonio, Texas                                                          U.S. Deputy Clerk
                                                                                                       Printed name and title

                                                                        Return
          This warrant was received on          (date)                        and the person was arrested on (date)
at (city and state)


Date:
                                                                                                    Arresting officer's signature



                                                                                                       Printed name and title
                            Case 5:19-cr-00419-FB Document 7 Filed 06/05/19 Page 2 of 2


 A0 442 (Rev. 11/11) Arrest Warrant (Page 2)



                      This second page contains personal identifiers provided for law-enforcement use only
                      and therefore should not be filed in court with the executed warrant unless under seal.

                                                      (Notfor Public Disclosure)

 Name of defendant/offender:
 Known aliases:
 Last known residence:
 Prior addresses to which defendant/offender may still have ties:


 Last known employment:
 Last known telephone numbers:
Place of birth:
Date of birth:
 Social Security number:
Height:                                                                Weight:
Sex:                                                                  Race:
Hair:                                                                 Eyes:
Scars, tattoos, other distinguishing marks:




History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address, phone number):


FBI number:
Complete description of auto:


Investigative agency and address:


Name and telephone numbers (office and cell) of pretrial services or probation officer   (f applicable):


Date of last contact with pretrial services or probation officer (fapplicable):
